Citation Nr: 0725582
Decision Date: 08/16/07	Archive Date: 09/11/07

Citation Nr: 0725582	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  03-30 399	)	DATE AUG 16 2007
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1966 
to August 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania, which denied the 
veteran's previously denied claim for service connection for 
PTSD.

In February 2004, to support his claim, the veteran and a 
friend testified at a hearing at the Board's offices in 
Washington, DC, before the undersigned Veterans Law Judge 
(VLJ).  In July 2004 the Board clarified that the issue 
on appeal concerned a petition to reopen the claim for 
service connection for PTSD, as a prior final denial of this 
claim was already of record.  The Board then proceeded to 
reopen this claim based on new and material evidence, 
see 38 C.F.R. § 3.156(a), and then remanded it to the RO (via 
the Appeals Management Center (AMC) in Washington, DC) for 
further development and consideration on the underlying 
merits (i.e., a de novo readjudication).

While this appeal was on remand to the AMC, in April 2005 the 
veteran appointed as his representative the Veterans of 
Foreign Wars of the United States (VFW).

Upon subsequent completion of the requested actions specified 
in the Board's July 2004 remand, the AMC continued the denial 
of the veteran's claim through a January 2006 supplemental 
statement of the case (SSOC) and returned this case to the 
Board for further appellate review.  The Board issued a 
decision on May 17, 2006, denying the claim on appeal.




VACATUR

As mentioned, on May 17, 2006, the Board issued a decision 
denying the veteran's claim for service connection for PTSD.  
As a preliminary consideration before the appellate 
adjudication of this claim, it was observed that following 
his appointment of the VFW as his representative copies of 
the AMC's January 2006 SSOC and April 2006 notice letter (in 
advance of re-certification to the Board) were provided to 
the VFW, and whereas no response had been received thus far 
from either the veteran or his representative, the 
consideration of these claims would proceed on the merits.  
Through subsequent correspondence in August 2006, however, 
the veteran's representative requested to have the claims 
file (c-file) recalled and made available for a more thorough 
opportunity to present arguments on his behalf, including 
preparation and submission of an informal hearing 
presentation (IHP).   It was likewise noted that earlier 
opportunities to initially provide relevant argumentation 
would not have been available.  

The Board may vacate an appellate decision at any time when 
it is determined the veteran has been denied due process of 
law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2006).  Review of the claims file by a 
designated representative would permit an essential forum 
through which any further information and evidence can be set 
forth on the veteran's behalf.  Thus, to ensure the veteran 
receives the full benefit of representation in this appeal, 
the Board's prior decision must be vacated and his claim 
reconsidered on the merits, to include consideration of any 
additional argument by his representative. 


ORDER

The Board's May 17, 2006, decision is hereby vacated.  


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Citation Nr: 0614485	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-30 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1966 
to August 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania, which denied the 
veteran's previously denied claim for service connection for 
PTSD.    

In February 2004, the veteran and a friend testified at a 
hearing in Washington, DC, before the undersigned Veterans 
Law Judge (VLJ) of the Board.  A transcript of the proceeding 
is on file.  Then, in July 2004, the Board clarified that the 
issue appealed was a petition to reopen a claim for service 
connection for PTSD -- as a prior final denial of this claim 
was already of record.  The Board proceeded to reopen the 
claim based on new and material evidence, see 38 C.F.R. 
§ 3.156(a), and then remanded it to the RO (via the Appeals 
Management Center (AMC) in Washington, DC) for further 
development and consideration on the mertis.  The AMC 
completed the development requested and readjudicated the 
claim on the merits (on a de novo basis), but continued to 
deny the claim as noted in its November 2005 supplemental 
statement of the case (SSOC).  The AMC has since returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.	The RO has provided the veteran with thorough and detailed 
notice regarding the procedures under the Veterans Claims 
Assistance Act (VCAA) for the evidentiary development of the 
claim on appeal.  Moreover, all relevant evidence necessary 
for an equitable disposition of this matter has been 
obtained.  

2.	The veteran did not have participation in combat with the 
enemy.

3.	The veteran's claimed in-service stressors have not been 
independently corroborated through his service records or 
other credible supporting evidence.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) and       
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (both 
also discussing the VCAA content requirements).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required  to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  

When a content-complying - but late, notice is provided, a 
question is raised as to whether the claimant was prejudiced 
by the late notice, and the answer to that question depends 
on the factual situation in a particular case.  See, too, 
Pelegrini II, 18 Vet. App. at 119-20 (where the Court also 
held, among other things, that VCAA notice, as required by 
38 U.S.C. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  See, as well, 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.




In furtherance of the legal requirement that the veteran 
receive comprehensive notification of the procedures under 
the VCAA which pertain to the evidentiary development of his 
claim, he has been issued several VCAA notice letters.  In 
the initial May 2001 correspondence issued by the RO, he was 
placed on notice as to the additional evidence not yet of 
record that was necessary in order to substantiate his claim, 
and this included a description of the type of information 
that would be most helpful in attempting to corroborate an 
alleged in-service stressor.  That correspondence also 
informed him as to the mutual obligation between VA and 
himself to obtain evidence relevant to the disposition of his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  He then received an October 2001 letter from the RO 
which described in more detail the specific kind of 
information he would need to provide to assist in attempts to 
independently corroborate his alleged in-service stressor, 
including as in this instance, for a claim for service 
connection for PTSD based upon an allegation of an in-service 
personal assault.  Enclosed was a copy of a PTSD 
questionnaire upon which he could provide additional details 
of incidents alleged to have occurred during service.

Also, a July 2004 notice letter issued by the AMC (following 
the Board's remand of the underlying claim for service 
connection for PTSD), included substantially similar VCAA 
notice information to that already presented.  This letter 
also included an explanation of the type of medical evidence 
which would be useful in helping to establish his claim, 
including physicians' statements, treatment records, and lay 
statements from other individuals as to their observations of 
his claimed medical condition.  

Additional relevant notice documents include the September 
2003 statement of the case (SOC), and November 2005 and 
January 2006 SSOCs.  The September 2003 SOC in particular 
included citation to 38 C.F.R. § 3.304(f)(3), the applicable       
VA regulation which describes those alternative sources of 
evidence, i.e., other than service records, which an 
individual may provide in support of a claim for service 
connection for PTSD, where the alleged stressor is that of a 
personal assault    during service.   

The forgoing documents included sufficient information to 
satisfy the first three elements of what constitutes 
satisfactory VCAA notice under Pelegrini II.  See, too, § 
3.159(b)(1).  That said, however, there is still no 
indication of the inclusion of the specific language of the 
"fourth element" mentioned above.  Nonetheless, as 
discussed below, the July 2004 correspondence contained 
nearly identical language that met the intended purpose of 
this element.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the July 2004 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claim.  
That correspondence specifically requested that he provide 
the AMC with any evidence or information he may have 
pertaining to his claim.  So a more generalized request with 
the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Moreover, a more recent letter that the AMC has sent to the 
veteran, dated in    April 2006, included an in-depth 
explanation of the evidence that was required in order to 
establish both the disability rating and effective date 
elements of the claim on appeal, consistent with the legal 
requirements set forth in Dingess/Hartman.   See 2006 WL 
519755, at *12 ("Other statutory and regulatory provisions 
are in place to ensure that a claimant receives assistance 
throughout the appeals process.  ...To hold that section 
5103(a) continues to apply after a disability rating or an 
effective date has been determined would essentially render 
sections 7105(d) [SOC provisions] and 5103A [duty to assist 
provisions] and their implementing regulations insignificant 
and superfluous, thus disturbing the statutory scheme.")
Note also that the question of whether adequate notice was 
provided as to these additional elements of a claim for 
service connection, as discussed in the Dingess/Hartman 
holding, would not be determinative in the instant appeal.       
This is because the preponderance of the evidence is against 
his claim for service connection for PTSD on the merits -- 
thus, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

Also, as mentioned above, in addition to the criteria as to 
adequate content of the VCAA notice provided, there is the 
consideration that the relevant notice letters must have been 
issued in a timely manner.  With regard to the timing of the 
VCAA notice sent to him, the notice letters sent in May and 
October 2001 were each provided in advance of the April 2002 
rating decision on appeal, representing the initial 
adjudication of his previously denied claim for service 
connection for PTSD.  So these letters may be considered 
timely under the legal definition set forth under Pelegrini 
II.  As for the subsequent letters dated in July 2004 and 
April 2006, these were issued subsequent to the April 2002 
decision, and thus would not be considered timely under the 
above criteria.  See also 38 U.S.C.A. § 5103(a);          38 
C.F.R. § 3.159(b)(1).  


However, the timing of the latter two VCAA letters did not 
have any detrimental effect upon the adjudication of the 
veteran's claim.  Rather, following the issuance of the July 
2004 correspondence, the veteran had ample opportunity to 
respond with supporting evidence and/or argument prior to 
the RO's issuance of the      November 2005 SSOC continuing 
the denial of his claim.  In response, he has provided in 
September 2004 a complete copy of the RO's PTSD 
questionnaire, and a subsequent personal statement 
identifying additional outstanding treatment records at 
Murfreesboro VAMC, which the AMC has since obtained from that 
medical facility.  Bear in mind also that the July 2004 Board 
remand of the veteran's claim also clearly identified the 
essential role of the VCAA's duty to notify and assist him 
with respect to the development of his claim on appeal, 
including the opportunity for him to submit any further 
relevant evidence he wanted considered.  For these reasons, 
the Board finds that regardless of the timing of the 
subsequent VCAA notice letter, the veteran has been afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA."  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128, rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim.  In this respect, the RO has obtained his service 
medical records (SMRs), service personnel records, and VA 
outpatient and hospitalization records from several VA 
medical facilities, and his clinical records from various 
private treatment providers.  He has personally submitted an     
October 2002 letter from a private physician, and various 
personal statements, including responses on two instances to 
PTSD questionnaires that the RO had issued to him.  The 
veteran has also provided testimony during a February 2004 
hearing before the undersigned VLJ.  38 C.F.R. § 20.704.








In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Law, Regulations and Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service -- to support a 
diagnosis of PTSD -- will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted  as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required -- provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d);   Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).


If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that she did engage in 
combat, but that the alleged stressor is not combat related, 
then her lay testimony, in and of itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting information from 
another independent source that corroborates her testimony or 
statements, such as service records.  See Cohen, 10 Vet. 
App. at     146-47.  See also Moreau v. Brown, 9 Vet. App. 
389, 394-95 (1996).  The available sources for corroboration 
of a claimed stressor are not necessarily limited to service 
records (as previously required prior to the adoption of 38 
C.F.R. § 3.304(f)),       but may also include other sources 
of evidence.  See Cohen, 10 Vet. App. at 143, citing to M21-
1, Part VI, para 7.46(f) (Sept. 21, 1992); M21-1, Subch. XII, 
para 50.45(d) (1989).  

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of 
the stressor include, but are not limited to: a request for 
a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  See 67 Fed Reg. 10,330-10,332 (March 7, 
2002) (later codified at 38 C.F.R.           § 3.304(f)(3)).

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
But corroboration does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

The finding as to whether a veteran has submitted sufficient 
corroborative evidence of claimed in-service stressors is a 
factual determination.  See Pentecost v. Principi,         16 
Vet. App. 124 (2002).  And in both Pentecost and Suozzi, it 
was held that specific evidence that a veteran was actually 
with his unit at the time of an attack is not required to 
verify that attack as a PTSD stressor.  In Suozzi, 10 Vet. 
App. at 310-11, the U. S. Court of Appeals for Veterans 
Claims (Court) determined that evidence that the veteran's 
company received heavy casualties during an attack consisting 
of copies of radio logs of that incident, was sufficient to 
reopen his claim for service connection for PTSD, even 
without specific evidence of the veteran's presence with the 
company during that particular incident.  Also, Pentecost,          
16 Vet. App. at 128-29 held that the Board had interpreted 
the corroboration requirement too narrowly by requiring the 
veteran to demonstrate his actual proximity to and 
participation in rocket and mortar attacks.  The Court 
indicated in this respect that although the veteran's unit 
records did not specifically show that he was present during 
the alleged rocket attacks, "the fact that he was stationed 
with a unit that was present while such attacks occurred 
would strongly suggest that he was, in fact, exposed to the 
attacks."  Id.

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet 
App. 518, 519 (1996).  




The record reflects that in the instant case, there are 
several VA and private treatment providers who have rendered 
a diagnosis of PTSD -- including, most recently, a physician 
at the Murfreesboro VAMC in December 2005, and one or more 
psychiatrists previously -- and thus there is competent 
evidence in support   of this first requirement for service 
connection, and the determinative issue for consideration 
then is whether this current medical diagnosis of PTSD is in 
fact causally linked to the veteran's military service.  In 
order to establish this casual association with service, it 
must be shown, initially, that at least one of the            
in-service stressors that have been alleged actually 
occurred, and once this is established, the remaining issue 
is whether the confirmed stressor or stressors provide the 
basis for the diagnosis of PTSD.  See 38 C.F.R. § 3.304(f) 
(2005).                   

In determining what will be necessary as sufficient 
corroborative information for confirmation of the alleged 
stressful experiences in this case (which, again, is the 
preliminary issue for consideration in confirming whether 
PTSD is associated with service), the Board notes initially 
that the veteran has not alleged and the record also does not 
appear to indicate participation in combat during service.  
In  particular, his Form DD-214 while providing confirmation 
of his one-year period of service in Vietnam, does not list 
of any of the commendations or awards that are considered to 
indicate conclusive evidence of involvement in combat during 
service.  See VA Adjudication Procedure Manual (M21-1), at 
Part VI, Change 112, para 11.37(b)(1) (March 10, 2004).  See 
also VAOGCPREC 12-99 (Oct. 18, 1999). Hence, it is necessary 
that the events claimed to have occurred therein are 
substantiated by sources other than his lay testimony on its 
own.  Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997).  As 
mentioned, while SMRs, personnel records and other service 
records generally provide essential information for purposes 
of attempting to independently corroborate a stressor, this 
inquiry is not limited to service records -- and in cases 
such as the present, in which the veteran has provided an 
allegation of a personal assault, there are several sources 
of information in addition to service records that may be 
considered for purposes of stressor corroboration, as 
described under the provisions of 38 C.F.R. § 3.304(f)(3).         


The veteran has claimed as an in-service stressful incident 
underlying his claim for service connection for PTSD, an 
alleged sexual assault, which he has stated occurred while he 
was in Vietnam between June 1967 and June 1968, and his 
military duty assignment was with the 327th Signal Corp, 36th 
Signal Battalion.     He has explained that he had been 
invited to the going away party for an officer stationed 
there and became intoxicated at that event.  When he awoke, 
he was the only individual left in the room along with that 
officer, and he was sexually assaulted.  According to the 
veteran, this individual then left the unit the     following 
day.  Another in-service stressor which has been alleged is 
that during     a temporary duty assignment while stationed 
in Vietnam as the driver for a   Company Commander, he drove 
through areas where a military conflict had taken place and 
observed the bodies of several individuals who had been 
killed. 

Considering the objective evidence that pertains to stressor 
verification, and reviewing first the veteran's service 
records, these sources of information in and of themselves do 
not tend to provide substantiation of either of the above 
events.        In regard to the alleged sexual assault, the 
veteran has indicated that he did not report this incident 
during the time period in which he served, and this would 
help to explain the absence of any reference to the claimed 
incident in his official military records.  Here, the 
veteran's service personnel records do not show complaints of 
an assault.  There is no general indication from these 
records also of  a pattern of behavior that was consistent 
with the occurrence of the incident described, as 
demonstrated by any occupational related problems or 
complaints after the fact such as diminished job performance 
overall, or apparent harassment from any individual with 
knowledge of the incident claimed.  His personnel records 
from during his period of Vietnam service show the receipt of 
a letter of commendation in February 1968 along with his 
entire unit, and in June 1968 he received the Drivers Badge 
with "W" Device for a temporary duty assignment as a 
military vehicle driver.  In a November 1968 military 
occupational specialty (MOS) evaluation report that pertained 
to the veteran's assignment as a microwave radio repairman, 
which he had held for most of the time spent in Vietnam, he 
received some low scores as to job performance at that time -
- however, this was more than three months after his return 
from Vietnam, and the report was completed by an evaluating 
officer at a base in the continental U.S.  Since the veteran 
has identified  a one-year general timeframe as to the 
occurrence of the alleged incident, there is also no 
possibility of establishing that this evaluation report was 
provided in proximity to time of the incident.  His personnel 
file further shows that he subsequently received a promotion 
in October 1968 to a specialist five level, and another duty 
commendation in March 1969.  While there is a record of a 
one-month time period of unauthorized leave without absence 
(AWOL), from March 9, 1969  to April 2, 1969, for which he 
later received some extra duty and had to forfeit a portion 
of his pay for a two-week period, there is nothing to suggest 
that this had any correlation with the alleged assault, 
taking into consideration that it occurred more than eight 
months after his departure from service in Vietnam.  Also, 
the veteran did not request mental health evaluation or seek 
counseling either with respect to the alleged incident or any 
other symptoms of a psychiatric nature while in service, as 
shown both by personnel records and his SMRs.    

The veteran's second claimed stressor of having observed 
several individuals who had been killed during his 
occupational duty assignment as a military vehicle driver 
also has not been directly confirmed through service records.  
The veteran's receipt of the Driver's Badge with "W" Device 
is evidence of his involvement in this specific duty 
assignment, however, it does not assist in substantiating the 
occurrence of the events he has claimed.  Notwithstanding 
also that the occurrence of specific incidents in the course 
of the history of a military unit may frequently be verified 
through an RO request for research of available unit history 
reports, the veteran has not presented allegations that are 
of sufficient specificity that they would be verifiable 
through utilization of such historical information.      
     
Those additional sources of evidence other than service 
records also do not substantially assist with the procedures 
for stressor verification in this instance.      In regard to 
the alleged sexual assault, there is no particular evidence 
of behavior changes, either in service (and thus 
contemporaneous with the events alleged to have occurred), or 
within the first few years of service discharge, which would   
help to show post-hoc the occurrence of incident claimed.  
The initial medical evidence of record that would conceivably 
show any unusual behavioral patterns (relevant for 
consideration under 38 C.F.R. § 3.304(f)), consists of the 
report of his June 1985 VA psychiatric examination, which 
shows a continuous employment history since service and no 
apparent mental health treatment until in proximity to the 
examination date itself.  The examiner diagnosed dysthymic 
disorder and undiagnosed organic brain dysfunction, and 
expressed the finding that there did not appear to be a 
connection between these problems and military service.  
Also, the record does not include any lay statements provided 
by third-party individuals, such as those individuals who 
knew him during or shortly following service, that would tend 
to substantiate either alleged in-service stressful 
experience -- this source of evidence based upon the 
circumstances of the particular case, may provide the 
requisite stressor corroboration through confirmation of 
details of the alleged event.    

The remaining evidence that pertains to the issue of 
verification of those events    in-service claimed to have 
led to the onset of PTSD, is that of reports from VA 
treatment providers who have expressed a viewpoint as to 
etiology of this diagnosed condition.  During a period of VA 
hospitalization in May 2001, for instance, it was noted that 
the veteran reported a history of a sexual assault incident 
in service; the diagnosis was of PTSD, secondary to sexual 
abuse.  Then in December 2005, a physician provided a 
clinical impression of PTSD that had occurred in conjunction 
with an emotional trauma involving a sexual assault, which 
the veteran had previously reported to treatment providers.  
While these findings are useful for establishing a current 
disability in and of themselves, they are nonetheless not 
determinative on the issue of etiology since they are based 
solely on the unverified history of the veteran as to events 
from during service.  The finding of a medical provider as to 
the occurrence of a claimed stressor entirely on the basis of  
the claimant's reported history, does not provide credible 
evidence that such an event occurred as described for a 
stressor that is noncombat-related -- rather, there must 
still be additional evidence from an independent source to 
show corroboration of the stressor (which is itself a factual 
determination, but generally does not represent a medical 
question that can be resolved completely through a 
physician's opinion).  See Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  So 
the medical opinions of record that relate the veteran's 
diagnosed psychiatric condition to incidents described from 
his service, are not probative evidence of the occurrence of 
the underlying events.  

Additionally, there is no indication at present that any 
further development of the record would offer a reasonable 
possibility of obtaining evidence which might otherwise 
provide corroboration of either of the alleged in-service 
stressors.  The RO (and more recently, the AMC) has 
undertaken significant measures to inform the veteran as to 
the kind of information that would be most helpful to 
attempting to substantiate the events claimed, including 
sending him notice letters explaining the information that 
was necessary, and enclosing on two instances copies of a 
PTSD questionnaire with requests included for specific 
details.  These copies of the PTSD questionnaire which were 
sent to him included an explanation as to the types of 
evidence that would be useful in establishing a claim for 
PTSD based upon an allegation of a sexual assault.  With 
respect to the second alleged stressor of the veteran's 
experience and observations as a military vehicle driver, the 
veteran also has not provided specific details such as 
location, dates and names of any individuals involved that 
would support any further RO efforts at independent 
corroboration.  See Wood, 1 Vet. App. at 193.  Thus, even if 
a conclusive diagnosis of PTSD were established, the record 
does not provide an objective basis upon which to determine 
that this condition is medically linked to one or more events 
from during service.  

Accordingly, in the absence of credible supporting evidence 
that substantiates claimed in-service stressor, the claim for 
service connection for PTSD must be denied.  Inasmuch as the 
preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable.  38 
C.F.R. § 4.3;  see also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).










ORDER

The claim for service connection for PTSD is denied.  



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


